UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6781


SAMUEL WESLEY-EL,

                  Petitioner - Appellant,

             v.

J.D. WHITEHEAD, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-00479-CCB)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Wesley-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel Wesley-El seeks to appeal the district court’s

order    construing      his    petition        filed    under    28    U.S.C.     § 2241

(2006), as a successive 28 U.S.C.A. § 2255 (West Supp. 2009)

motion and dismissing it for lack of jurisdiction.                           The order is

not    appealable      unless    a    circuit      justice      or     judge    issues    a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).                  A

certificate       of     appealability           will    not      issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)        (2006).       A     prisoner      satisfies        this

standard   by     demonstrating        that     reasonable       jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                             Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).      We   have    independently          reviewed       the     record    and

conclude   that     Wesley-El        has   not    made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court   and    argument        would    not     aid    the    decisional

process.

                                                                                DISMISSED

                                            2